Citation Nr: 1740953	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  17-45 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Lincoln, Nebraska.  The case is currently under the jurisdiction of the RO in Chicago, Illinois.  
This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest within one year of the Veteran's discharge from service and it is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  Tinnitus did not manifest within one year of the Veteran's discharge from service and it is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist
	
With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a January 2015 letter which was sent prior to the initial unfavorable decision in March 2016.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA treatment records have been obtained and considered.  Significantly, attempts were made to obtain private treatment records regarding a 1950 ear surgery but a negative response was received in February 2017.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded VA audiological examinations in April 2014 and March 2016.  The Board finds that the April 2014 and March 2016 VA audiological examinations and accompanying opinions are adequate to decide the bilateral hearing loss and tinnitus issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection issues decided herein has been met. 

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  The Board notes that in Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Veteran contends that he currently has bilateral hearing loss and tinnitus as a result of his in-service exposure to excessive noise during his military service.  Specifically, in December 2014 correspondence the Veteran wrote that while in the Navy during World War II, he was assigned to an engine room aboard U.S.S. Shangri-La.  According to the Veteran, the engine room was filled with generators, cooling pumps, evaporators, steam pressure valves, and blowers that he had to maintain to keep the ship in operation.  Even though these machines were very noisy, the Veteran did not use hearing protection.  The Veteran reported that he began experiencing hearing problems and tinnitus during service and has continued to the present.  Therefore, he alleges that service connection for such disorders is warranted.

The Veteran's service treatment records are negative for either hearing loss or tinnitus during service.  Significantly, the Veteran's March 1944 enlistment examination and May 1946 separation examination both show whispered voice testing of 15/15 which equates to normal hearing.  However, as whispered voice testing is not currently considered to be a reliable measurement of hearing loss, such cannot be considered as reliable evidence that hearing loss did or did not occur.  See VBA Training Letter 211D (10-02), dated March 18, 2010.  The Veteran's personnel records show that his military occupational specialty was "machinist mate" which, according to the Navy, has a high probability of noise exposure.

In light of the fact that there is no reliable evidence regarding whether hearing loss did or did not occur in service as well as the high probability of in-service noise exposure, in-service noise exposure is presumed credible and in-service acoustic trauma is acknowledged. 

The Veteran filed a claim for service connection for bilateral hearing loss in February 2013.  He filed a second claim for service connection for bilateral loss and tinnitus in April 2015.  In connection with these claims, he submitted statements from his friends, daughter, nephew, sister-in-law, and wife, which all note long-standing hearing loss in the Veteran as well as allegations of in-service noise exposure.

The Veteran was afforded a VA audiological examination in April 2014.  Audiological testing revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
55
75
80
80
85
Left Ear
45
60
70
80
85

Speech discrimination
Right Ear
42%
Left Ear
62%

A second VA audiological examination in March 2016 revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
60
75
85
90
85
Left Ear
50
55
65
80
80

Speech discrimination
Right Ear
52%
Left Ear
72%


Notably, these reports show bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  
Furthermore, tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence. See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, as the Veteran has current diagnoses of bilateral hearing loss and tinnitus, the remaining inquiry is whether such are related to his in-service noise exposure.

Based on a review of the claims file the April 2014 VA examiner opined that the Veteran's bilateral hearing loss was less likely as not (less than 50/50 probability) caused by or a result of an event in military service.  As rationale for this opinion the examiner noted that the Veteran served in the Navy from March 1944 to May 1946.  The Veteran reported being a machinist mate and being exposed to steam engines in the engine room.  Both March 1944 induction and May 1946 separation examinations show that the Veteran passed whisper voice tests in both ears.  The examiner noted that a whisper voice test cannot rule out a mild, high frequency, or unilateral hearing loss.  After service, the Veteran worked as a street car conductor prior to going to work as a police officer for the Chicago Police Department for the
rest of his career.  Documents in the VBMS file showed he requested his
service records for the Chicago Police Department in February 1957.  He also
reported driving an armored truck making deliveries for the past 60 years.
The Veteran denied any family history of hearing loss or head or ear trauma.
He initially denied a history of ear disease, but previous VA records
indicated he had stapedectomies in both ears.  When asked about this, the Veteran
reported having the ear surgeries in the 1950s with one ear being done one year and the other the next.  

The examiner noted that the Baylor College of Medicine website provided the following information regarding stapedectomy (surgery for otosclerosis).  

The stapes is the third of the three little hearing bones in the middle ear that transmits sound vibrations from the eardrum to the inner ear fluid so that we can hear.  We hear when sound vibrations set the eardrum in motion. The eardrum, in turn, activates the first middle ear bone, the malleus.  It, in turn, sets the second middle ear bone, the incus, in motion.  It, in turn, causes the third middle ear bone, the stapes, to vibrate.  The stapes sets the inner ear fluids in motion which excites the hearing nerve to carry the sound on to the brain.  It is by this mechanism that we hear.  Otosclerosis refers to a growth of bone in the ear that develops around the stapes, fixing it in place so that it will not vibrate properly.  This fixation stops some of the sound vibrations from reaching the inner ear fluids, therefore causing hearing loss.  

Stapedectomy is an operation to remove the fixed stapes and to replace it with a prosthesis.  This allows sound vibrations to be transmitted properly to the inner ear fluids for hearing.  Otosclerosis is not a cancerous growth or a tumor, but rather a somewhat self-limited growth of bone in such an area as to cause difficulty in hearing.  It only occurs in the ear.  Otosclerosis is hereditary and is often seen in more than one member in a family.  It is hereditary nature, however, it is somewhat irregular.  It is not unusual to see otosclerosis only in one member of a family.  Otosclerosis may affect one or both ears of an individual and gradually causes progressive hearing loss as the bony growth gets larger.  The speed at which the otosclerotic bone develops is an individual one.  Though it usually takes many years for a significant hearing loss to result from otosclerosis, it may develop to a point and completely stop.  Pregnancy and birth control pills may make the growth occur more rapidly.  Advancing age of the individual may cause the growth to slow down.  Surgery does not stop the growth of otosclerosis, but usually results in correcting the hearing loss.  The hearing loss caused by otosclerosis is usually conductive.  This sort of hearing loss results from a fixation of the stapes so that it cannot conduct sound vibrations properly for hearing.  Conductive hearing loss
is correctable by surgery.  Otosclerosis, however, may occasionally cause a sensorineural hearing loss.  In this condition, the otosclerotic involvement of the hearing nerve cells and endings prevents hearing, rather than a defect in the small bones of the middle ear sound conduction system.  Sensorineural hearing loss is not correctable by surgery at the present time.  These two types of hearing loss, conductive and sensorineural, may occur singly or together but are unrelated to one another as far as treatment is concerned.

Lay statements in the claims file show that the Veteran has had long standing hearing loss, that the Veteran has worn hearing aids for many, many years, and that the writers were told it was due to Veteran's time in the Navy.  There was no mention of the ear surgeries in these statements.

The examiner also explained that according to the consensus report from the Institute of Medicine, titled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" (2006), there is not sufficient evidence from longitudinal studies in laboratory animals or humans for concluding that permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.

Though the Veteran only had a whisper voice test at induction and separation which cannot rule out a mild or high frequency hearing loss, given that there was no complaint of hearing loss while in service, that the Institute of Medicine (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure,
that the Veteran worked in occupations dealing with the public where hearing loss would adversely affect his ability to do his job post service, and that the Veteran had stapedectomy surgery in both ears in the 1950s due to otosclerosis, a hereditary condition of the ears, it is less likely that the Veteran's current right ear hearing loss was caused by or a result of an event in military service.

Similarly, based on a review of the claims file the March 2016 VA examiner also opined that the Veteran's bilateral hearing loss was less likely as not (less than 50/50 probability) caused by or a result of an event in military service.  As rationale for this opinion the examiner wrote that given evidence of intervening causes from hereditary otosclerosis with history of stapedectomy (surgery for otosclerosis),
and 40 years of occupational noise exposure, it was less likely than not (less than 50 percent probability) that the Veteran's current, bilateral hearing loss was caused by or a result of military noise exposure.  The March 2016 VA examiner referred to the history of the Veteran's hearing loss/otosclerosis noted above as well as the medical treatise evidence from the Baylor College of Medicine regarding the hereditary nature of otosclerosis.  

The March 2016 VA examiner also opined that the Veteran's tinnitus was less likely as not (less than 50/50 probability) caused by or a result of an event in military service.  As rationale for this opinion the examiner wrote that, given evidence of intervening causes from hereditary otosclerosis with history of stapedectomy (surgery for otosclerosis), and 40 years of occupational noise exposure, it was less likely than not (less than 50 percent probability) that the Veteran's current, bilateral tinnitus was caused by or a result of military noise exposure.

Based on the foregoing, the Board finds that the probative evidence of record fails to show a link between the Veteran's in-service noise exposure and his current bilateral hearing loss and tinnitus.  As above, the April 2014 VA examiner reviewed the claims file, interviewed the Veteran, and performed an audiological examination.  He specifically noted the Veteran's normal whispered voice findings during enlistment and separation, his history of noise exposure both during and after service, his post-service history of otosclerosis, and opined that it was less likely than not that hearing loss is related to military service.  The March 2016 VA examiner noted the above and opined that it was less likely than not that hearing loss and/or tinnitus is related to his military service.

The Board accords great probative weight to the April 2014/March 2016 VA examiner's opinions as they are predicated on an interview with the Veteran; a detailed review of his records, including his service enlistment and separation examinations; and an audiometric examination.  Moreover, the April 2014/March 2016 VA examiner's opinions contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There are no contrary medical opinions of record. 

Furthermore, the Board notes that there is no evidence of audiometric test results reflecting an upward shift in tested thresholds in service, as was the case in Hensley, supra; rather, there were only whispered voice tests which showed that the Veteran's hearing remained the same during his almost two years of active military service. 

The Board notes that the Veteran and his family/friends have contended that his bilateral hearing loss and tinnitus are related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the Veteran is competent to report that he experienced loss of hearing acuity and the sensation of "hissing" sounds since his service in an aircraft carrier engine room, and the family and friends are competent to report their observations of the Veteran's hearing difficulties and use of hearing aids.  The Board does not reject these statements but assigns less probative weight because they fail to mention the occurrence and circumstances 1950 surgery, his qualification for and noise exposure as a police officer, and because greater weight is assigned to the opinions of the VA audiologists who were aware of the lay observations but determined that the current hearing loss arose from other than the Navy noise exposure.   The Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and tinnitus and any instance of his military service, to include his exposure to noise, to be complex in nature.  See Woehlaert v, 21 Vet. App. at 462.  Therefore, while the Veteran and his family/friends are competent to describe his in-service noise exposure and his current problems regarding difficulty hearing and tinnitus, they cannot, as laypersons, provide competent medical evidence establishing a connection between his current hearing loss and tinnitus and his in-service noise exposure.

In this regard, assessing the impact noise has on an individual's ability to hear involves consideration of the way humans process noise and the type, frequency, and volume of noise exposure.  There is no indication that the Veteran or his family/friends possesses an expertise in such area.  Moreover, they have offered only conclusory statements regarding the relationship between his in-service exposure to noise and his current bilateral hearing loss and tinnitus.  Therefore, as the VA examiners possesses the expertise necessary to identify the relevant factors to consider in assessing causality and provided an opinion in consideration of all of the relevant evidence, the Board accords great probative weight to these opinions.  As such, they are not outweighed by the lay opinions asserted by the Veteran and his family/friends.

Furthermore, while the Veteran has alleged a continuity of hearing loss or tinnitus symptomatology, the Board notes that his 1950 ear surgery is a significant intervening event between the Veteran's May 1946 separation from service and subsequent onset of hearing loss and tinnitus.  As such, the Board finds that there is no continuity of symptomatology with respect to his bilateral hearing loss and tinnitus.  Therefore, while the Board has also considered whether service connection is warranted for bilateral sensorineural hearing loss and tinnitus, on a presumptive basis, the record fails to show that the Veteran manifested such within the first year following his active duty service discharge in May 1946.  As such, presumptive service connection, to include on the basis of continuity of symptomatology is not warranted for bilateral sensorineural hearing loss and tinnitus.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Based on the foregoing, the Board finds that service connection is not warranted for bilateral hearing loss and/or tinnitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


